Judgment, Supreme Court, New York County (Alfred Kleiman, J., at suppression hearing; Brenda Soloff, J., at plea and sentence) rendered February 13, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance *339in the second degree and sentencing him to a term of 4 years to life imprisonment, unanimously affirmed.
Findings of credibility by the hearing court are entitled to much weight on appeal (People v Prochilo, 41 NY2d 759, 761). The hearing court properly credited police testimony that defendant consented to their entry and search of the apartment. After entering the apartment, and under the circumstances present herein, the officers were entitled to frisk defendant to ensure their safety. The cocaine, vise grip, and triple-beam scale seized in plain view were thus admissible as were the gun recovered from defendant’s person and his statements. Concur—Sullivan, J. P., Wallach, Nardelli, Williams and Mazzarelli, JJ.